 

 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


August 28, 2006
 
Interwest Transfer Company, Inc.
1981 East Murray Holladay Road, Suite 100
P.O. Box 17136
Salt Lake City, UT 84117

 

Attention:
Kurtis Hughes

 
(801) 272-9294





RE:
MOBILEPRO CORP.



Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated as of August 28, 2006, by and among MobilePro Corp.,
a Delaware corporation (the “Company”) and the Buyers set forth on Schedule I
attached thereto (collectively, the “Buyers”).
 
Pursuant to the Securities Purchase Agreement, the Company shall (a) sell to the
Buyers, and the Buyers shall purchase from the Company, secured convertible
debentures (collectively, the “Debentures”) in the aggregate principal amount of
up to Seven Million Dollars ($7,000,000), which Debentures are convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), at the Buyers discretion pursuant to the terms thereof, and (b) issue
to the Buyer warrants to purchase up to 10,000,000 shares of Common Stock (the
“Warrant”).
 
These instructions relate to the following stock or proposed stock issuances or
transfers:
 

1.
Shares of Common Stock to be issued to the Buyers upon conversion of any or all
principal amount, plus accrued interest, of the Debentures (“Conversion Shares”)
pursuant to the terms thereof.

 

2.
Up to 10,000,000 shares of Common Stock to be issued to the Buyers upon exercise
of the Warrant (the “Warrant Shares”).

 
This letter shall serve as our irrevocable authorization and direction to
Interwest Transfer Company, Inc. (the “Transfer Agent”) to do the following:
 

1.
Conversion Shares and Warrant Shares.

 

a.
Instructions Applicable to Transfer Agent. With respect to the Conversion Shares
and Warrant Shares, the Transfer Agent shall issue the Conversion Shares and
Warrant Shares to the Buyers from time to time upon delivery to the Transfer
Agent of a properly completed and duly executed Notice of Conversion (the
“Conversion Notice”), in the form attached as Exhibit A to the Debentures, with
respect to the Conversion Shares, or a properly completed and duly executed
Exercise Notice (the “Exercise Notice”), in the form attached as Exhibit A to
the Warrant, with respect to the Warrant Shares, in each case delivered to the
Transfer Agent by the Escrow Agent on behalf of the Company. Upon receipt of a
Conversion Notice or Exercise Notice, the Transfer Agent shall within three (3)
Trading Days thereafter (i) issue and surrender to a common carrier for
overnight delivery to the address as specified in the applicable Conversion
Notice or Exercise Notice, a certificate, registered in the name of the
applicable Buyer or its designees, for the number of shares of Common Stock to
which such Buyer shall be entitled as set forth in the Conversion Notice or
Exercise Notice, or (ii) upon the request of either Buyers, credit such
aggregate number of shares of Common Stock to which such Buyer shall be entitled
to in such Buyer’s or its designee’s balance account with the Depository Trust
Company (“DTC”) through its Deposit Withdrawal At Custodian (“DWAC”) system;
provided that the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program and such Buyer causes its bank or broker to initiate
the DWAC transaction. For purposes hereof “Trading Day” shall mean any day on
which The American Stock Exchange is open for customary trading.

 

--------------------------------------------------------------------------------


 

b.
The Company hereby confirms to the Transfer Agent and the Buyers that
certificates representing the Conversion Shares and Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company; provided that counsel to the Company delivers
(i) the Notice of Effectiveness set forth in Exhibit I attached hereto and (ii)
an opinion of counsel in the form set forth in Exhibit II attached hereto. If
any Conversion Shares or Warrant Shares are not registered for sale under the
Securities Act of 1933, as amended, then the certificates for such Conversion
Shares or Warrant Shares shall bear the following legend:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
 
The Company hereby confirms that in the event that a stop order suspending the
effectiveness of the Registration Statement has been issued by the SEC or any
proceeding for that purpose are threatened by the SEC the Company will notify
the Transfer Agent promptly, in light of the circumstances, of such order or
notice. In addition, the Company shall promptly inform the Transfer Agent of any
voluntary suspension of the effectiveness of the Registration Statement and
confirm the continued effectiveness of the Registration Statement upon inquiry
by the Transfer Agent.
 

--------------------------------------------------------------------------------


 

c.
In the event that counsel to the Company fails or refuses to render an opinion
as required to issue the Conversion Shares or the Warrant Shares in accordance
with the preceding paragraph (either with or without restrictive legends, as
applicable), then the Company irrevocably and expressly authorizes counsel to
the Buyers to render such opinion. The Transfer Agent shall accept and be
entitled to rely on such opinion for the purposes of issuing the Conversion
Shares.

 

d.
Instructions Applicable to Escrow Agent. Upon the Escrow Agent’s receipt of a
properly completed Conversion Notice, or Exercise Notice and the Aggregate
Exercise Price (as defined in the Warrant), the Escrow Agent shall, within one
(1) Trading Day thereafter, send to the Transfer Agent the Conversion Notice or
Exercise Notice, as the case may be, which shall constitute an irrevocable
instruction to the Transfer Agent to process such Conversion Notice or Exercise
Notice in accordance with the terms of such instructions.

 

2.
All Shares.

 

a.
The Transfer Agent shall reserve for issuance to the Buyers 140,000,000
Conversion Shares and 10,000,000 Warrant Shares. All such shares shall remain in
reserve with the Transfer Agent until such shares are taken out of reserve
pursuant to a Conversion Notice or Exercise Notice, as applicable, or upon
expiration of the Warrant or repayment in full of the Debentures.

 

b.
The Company hereby irrevocably appoints the Escrow Agent as a duly authorized
agent of the Company for the purposes of authorizing the Transfer Agent to
process issuances and transfers specifically contemplated herein.

 

c.
The Transfer Agent shall rely exclusively on the Conversion Notice, Exercise
Notice, and Escrow Notice, and shall have no liability for relying on such
instructions. Any Conversion Notice, Exercise Notice, or Escrow Notice delivered
hereunder shall constitute an irrevocable instruction to the Transfer Agent to
process such notice or notices in accordance with the terms thereof. Such notice
or notices may be transmitted to the Transfer Agent by facsimile or any
commercially reasonable method.

 

--------------------------------------------------------------------------------


 

d.
The Company hereby confirms to the Transfer Agent and the Buyers that no
instructions other than as contemplated herein will be given to the Transfer
Agent by the Company with respect to the matters referenced herein. The Company
hereby authorizes the Transfer Agent, and the Transfer Agent shall be obligated,
to disregard any contrary instructions received by or on behalf of the Company.

 
Certain Notice Regarding the Escrow Agent. The Company and the Transfer Agent
hereby acknowledge that the Escrow Agent is general counsel to each Buyer, a
partner of the general partner of each Buyer and counsel to the Buyers in
connection with the transactions contemplated and referred herein. The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Buyers and neither the Company nor the
Transfer Agent will seek to disqualify such counsel.
 
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyers.
 
If for any reason, during the term of this Agreement, the Transfer Agent resigns
as transfer agent, the Transfer Agent shall provide the Company and the Investor
with thirty (30) days’ prior written notice. The Company shall have five (5)
business days after the date of the Transfer Agent’s notice to obtain a suitable
replacement transfer agent which agent shall have agreed to serve as transfer
agent and to be bound by the terms and conditions of these Transfer Agent
Instructions. Nothing herein shall otherwise modify, amend or supercede the
terms, conditions and obligations of the Company to the Transfer Agent as more
fully set forth in the existing agreement. The Company and the Transfer Agent
hereby acknowledge and confirm that complying with the terms of this Agreement
does not and shall not prohibit the Transfer Agent from satisfying any and all
fiduciary responsibilities and duties it may owe to the Company.
 
The Company and the Transfer Agent acknowledge that the Buyers is relying on the
representations and covenants made by the Company and the Transfer Agent
hereunder and are a material inducement to the Buyers purchasing the Debentures
under the Securities Purchase Agreement. The Company and the Transfer Agent
further acknowledge that without such representations and covenants of the
Company and the Transfer Agent made hereunder, the Buyers would not purchase the
Debentures.
 
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the
Buyers will be irreparably damaged and that damages at law would be an
inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.
 

--------------------------------------------------------------------------------


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

 
COMPANY:
     
MobilePro Corp.
     
By: /s/ Jay Wright                                                 
 
Name: Jay Wright
 
Title: Chairman and CEO
          ___________________________________   
David Gonzalez, Esq.



INTERWEST TRANSFER COMPANY, INC.


By:  ________________________________      
Name:
Title:



--------------------------------------------------------------------------------


 
SCHEDULE I
 
SCHEDULE OF BUYERS
 
Name
 
Signature
 
Address/Facsimile
Number of Buyers
         
Cornell Capital Partners, LP
 
By: Yorkville Advisors, LLC
 
101 Hudson Street - Suite 3700
   
Its: General Partner
 
Jersey City, NJ 07303
       
Facsimile:  (201) 985-8266
             
By: /s/ Mark Angelo                           
       
Name: Mark Angelo
       
Its: Portfolio Manager
   



SCHEDULE I-1

--------------------------------------------------------------------------------


 
EXHIBIT I
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
__________, 2006
 
Interwest Transfer Company, Inc.
1981 East Murray Holladay Road, Suite 100
P.O. Box 17136
Salt Lake City, UT 84117
 
RE:
MOBILEPRO CORP.



Ladies and Gentlemen:


We are counsel to MobilePro Corp. (the “Company”), and have represented the
Company in connection with that certain Securities Purchase Agreement, dated as
of August ___, 2006 (the “Securities Purchase Agreement”), by and among the
Company, the Buyers set forth on Schedule I attached thereto (collectively the
“Buyers”) and David Gonzalez, Esq., pursuant to which the Company has agreed to
sell to the Buyers up to Seven Million Dollars ($7,000,000) of secured
convertible debentures, which shall be convertible into shares (the “Conversion
Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), in accordance with the terms of the Securities Purchase Agreement.
Pursuant to the Securities Purchase Agreement, the Company also has entered into
a Registration Rights Agreement, dated as of August __, 2006, with the Buyers
(the “Investor Registration Rights Agreement”) pursuant to which the Company
agreed, among other things, to register the Conversion Shares under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Securities Purchase Agreement and the
Registration Rights Agreement, on [_____], 2006, the Company filed a
Registration Statement (File No. ___-_________) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the sale of
the Conversion Shares.
 
In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at ____ P.M.
on __________, 2006 and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares are available for sale under
the 1933 Act pursuant to the Registration Statement.
 
EXHIBIT I-1

--------------------------------------------------------------------------------


 
The Buyers have confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares.
 

        Very truly yours,  
   
   
             



EXHIBIT I-2

--------------------------------------------------------------------------------


 
EXHIBIT II
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF OPINION
 
__________, 2006
 
Interwest Transfer Company, Inc.

1981 East Murray Holladay Road, Suite 100
P.O. Box 17136
Salt Lake City, UT 84117
 
RE:
MOBILEPRO CORP.



Ladies and Gentlemen:
 
We have acted as special counsel to MobilePro Corp. (the “Company”), in
connection with the registration of ___________shares (the “Shares”) of its
common stock with the Securities and Exchange Commission (the “SEC”). We have
not acted as your counsel. This opinion is given at the request and with the
consent of the Company.
 
In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on __________, 2006. The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”). This opinion relates solely to the Selling Shareholders listed
on Exhibit “A” hereto and number of Shares set forth opposite such Selling
Stockholders’ names. The SEC declared the Registration Statement effective on
__________, 2006.
 
We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended.
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America. We do not express any opinion concerning any law
of any state or other jurisdiction.
 
In rendering this opinion we have relied upon the accuracy of the foregoing
statements.
 
Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that ________ may remove the restrictive legends contained on the
Shares. This opinion relates solely to the number of Shares set forth opposite
the Selling Stockholders listed on Exhibit “A” hereto.
 
EXHIBIT II-1

--------------------------------------------------------------------------------


 
This opinion is furnished to Transfer Agent specifically in connection with the
sale or transfer of the Shares, and solely for your information and benefit.
This letter may not be relied upon by Transfer Agent in any other connection,
and it may not be relied upon by any other person or entity for any purpose
without our prior written consent. This opinion may not be assigned, quoted or
used without our prior written consent. The opinions set forth herein are
rendered as of the date hereof and we will not supplement this opinion with
respect to changes in the law or factual matters subsequent to the date hereof.
 

        Very truly yours,  
   
   
             



EXHIBIT II-2

--------------------------------------------------------------------------------


 
EXHIBIT A
 
(LIST OF SELLING STOCKHOLDERS)
 


Name:
 
No. of Shares:
                                                     



EXHIBIT II-3

--------------------------------------------------------------------------------



